FILED
                            NOT FOR PUBLICATION                              JUL 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30316

               Plaintiff - Appellee,             D.C. No. 2:09-cr-02093-EFS

  v.
                                                 MEMORANDUM *
MELECIO ESCOBEDO-LEDEZMA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Melecio Escobedo-Ledezma appeals from the 24-month sentence imposed

following his guilty-plea conviction for being an alien in the United States after

deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Escobedo-Ledezma contends that the district court procedurally erred by

violating his constitutional right to due process and Rule 32(i)(1)(C) of the Federal

Rules of Criminal Procedure, when it relied on its own undisclosed sentencing

chart as an aid in determining his sentence. Escobedo-Ledezma fails to establish

that there was plain error affecting his substantial rights, as he cannot show a

reasonable probability that he would have received a different sentence had the

court disclosed the sentencing chart. See United States v. Dallman, 533 F.3d 755,

761-62 (9th Cir. 2008); see also United States v. Warr, 530 F.3d 1152, 1163 (9th

Cir. 2008). The sentence below the Guidelines range is substantively reasonable in

light of the totality of the circumstances and the sentencing factors set forth in 18

U.S.C. § 3553(a). See Gall v. United States, 552 U.S. 38, 51 (2007).

AFFIRMED.




                                           2                                       10-30316